Exhibit 10.2

Tempur Sealy International, Inc.

1000 Tempur Way

Lexington, Kentucky 40511

CONFIDENTIAL

February 15, 2017

Jay Spenchian

c/o Tempur Sealy International, Inc.

1000 Tempur Way

Lexington, KY 40511

 

  Re: Termination of Employment

Dear Jay:

You and Tempur Sealy International, Inc. (the “Company”), entered into an
Employment and Non-Competition Agreement dated as of December 1, 2014 (as
amended to date, the “Employment Agreement”). Each capitalized term used herein
but not defined shall have the meaning ascribed to it in the Employment
Agreement.

The Company has informed you that your employment with the Company will
terminate pursuant to Section 3.1(a) of the Employment Agreement (“Termination
By Company Without Cause”) on February 28, 2017. This letter agreement (the
“Agreement”) will confirm the terms of your separation as set forth below and
also confirm our agreement regarding the provision of consulting services to the
Company as follows:

1. Termination of Employment. Your employment with the Company will terminate
effective February 28, 2017. You agree to resign from all positions as officer
and/or director of the Company and all of its subsidiaries effective
February 28, 2017 or sooner if requested by the Company.

2. Compensation and Benefits Matters. As provided in the Employment Agreement:

 

  (a) Salary. You will be entitled to payment of your Base Salary (at the rate
of $440,000 per annum) through February 28, 2018, paid in accordance with the
Company’s standard payroll practices.

 

  (b) Vacation. You will receive payment for your 2017 vacation time, which we
calculate as $146,666.67 as of February 28, 2017.

 

  (c) Expense Reimbursement. You are entitled to expense reimbursement as
provided in Section 2.9 of the Employment Agreement.

 

  (d) 2016 Bonus. You will be entitled to receive your Performance Bonus for
2016 pursuant to Section 2.2 of the Employment Agreement. This bonus is
currently expected to pay out at 140.7% of your target bonus for 2016, or
$433,356.00, but the final amount is subject to completion of the Company’s
audited financial statements for 2016 and the filing of the Company’s Form 10-K.



--------------------------------------------------------------------------------

  (e) 2018 Performance Bonus. You are entitled to a pro rata portion of any
Performance Bonus paid for 2017 as provided in Section 3.2(b) of the Employment
Agreement.

 

  (f) Equity Arrangements. The treatment of your outstanding equity awards will
be determined in accordance with the terms of your equity award agreements, as
summarized in Annex A.

 

  (g) Outplacement. The Company will provide outplacement services for you in
accordance with the Company’s policy for senior executives.

 

  (h) Benefits Maintenance; Severance. As provided in Section 3.2(a) of the
Employment Agreement, the Company will provide continuation of welfare plans of
the Company as provided in Section 2.5 of the Employment Agreement, through
February 28, 2018. In addition, the Company will pay you severance as provided
in Section 3.2(a) of the Employment Agreement through February 28, 2018, in the
amount of $36,666.67 per month.

 

  (i) COBRA Coverage. You will receive a separate notice from the Company
summarizing your COBRA rights.

All of the payments and benefits referred to above will be subject to any
applicable withholdings. In addition, the payments and benefits referred to in
paragraphs (d), (e), (g), and (h) above are subject to your execution and
delivery of a release and waiver in the form of Annex B hereto, which you agree
to execute and deliver on February 15, 2017. Except as set forth above in this
Section 2 and Section 3 below, you will not be entitled to any other
compensation or benefits after February 28, 2017.

3. Consulting. (a) You agree to provide consulting services from time to time
from March 1, 2017 through August 31, 2017 (the “Consulting Period”). The
services to be provided will include being reasonably available by phone and
email for consultation on transition matters, providing information to other
members of the senior management team, reviewing advertising and other marketing
issues as requested by the Company’s CEO, and such other consulting services
requested by the Company’s CEO. Unless you otherwise agree you will not be
required to travel to provide these consulting services, and will not be
required to work a minimum number of hours every month. If during the Consulting
Period you start employment with another employer, the Company will make
reasonable accommodations to ensure that the provision of these services does
not unreasonably interfere with your new position, and the Company will continue
the payments referred to in paragraph (b) below for the remainder of the
Consulting Period. You agree to comply with all written policies of the Company
applicable to consultants.

(b) In consideration for the consulting services, during the Consulting Period
the Company will pay you consulting fees in the amount of $37,500.00 per month,
payable monthly in arrears and subject to any applicable withholding. The
Company retains the right to terminate the consulting services for any reason,
subject to the Company’s obligations to pay all fees that would otherwise have
become payable during the remainder of the Consulting Period in a lump sum
within 30 days of such termination.

 

2



--------------------------------------------------------------------------------

4. Non-Disparagement. The Company agrees that it will not issue any press
release or authorize any person make any official public statement that
disparages you; provided however, that nothing in the foregoing shall be deemed
to prevent the Company from complying with its disclosure obligations under
applicable law, legal process, subpoena, the rules of any stock exchange, or
legal requirement or as part of a response to an request for information from
any governmental authority with jurisdiction over the party from whom
information is sought. You agree that you will not issue any press release or
make any other public statements that disparage the Company; provided however,
that nothing in the foregoing shall be deemed to prevent you from complying with
your disclosure obligations under applicable law, legal process, subpoena, the
rules of any stock exchange, or legal requirement or as part of a response to an
request for information from any governmental authority with jurisdiction over
the party from whom information is sought.

5. Notice. You agree you will promptly provide the Company a new address for any
notices to be delivered pursuant to Section 6.1 of the Employment Agreement.

6. Miscellaneous. This Agreement, together with the Employment Agreement (as
modified hereby), the Release and Waiver that is Annex B hereto, and the
surviving equity award agreements referred to in Annex A constitute the entire
understanding and the full and complete agreement of the parties and supersede
and replace any prior understanding and agreements among the parties with
respect to the subject matter hereof. The provisions of Article V (“Agreement to
Submit All Existing or Future Disputes to Binding Arbitration”), Section 6.3
(“Miscellaneous”), Section 6.4 (“Assignability”), Section 6.5 (“Severability”),
Section 6.6 (“Waiver of Breach”), Section 6.7 (“Governing Law; Jurisdiction;
Construction”) and Section 6.9 (“Tax Compliance”), of the Employment Agreement
will apply to this Agreement.

7. No Wrongdoing by You or the Company. It is understood and agreed by the
parties to this Agreement that nothing in this Agreement or the Employment
Agreement constitutes an admission of any liability, violation of law or
wrongdoing of any kind or nature whatsoever on the part of either the Company or
you.

8. Consideration. You acknowledge that you have been advised to consult with an
attorney of your choice prior to signing this Agreement; and that you have been
given at least twenty-one (21) days to review and consider the contents of this
Agreement, but that you may choose to execute the Agreement sooner. You further
acknowledged that this Agreement is being signed by you knowingly and
voluntarily without coercion or duress and that it is revocable for a seven
(7) day period after execution, after which it will become automatically
effective and enforceable without any further act by you unless specifically
revoked by you during such seven (7) day period. You understand that the
payments and benefits outlined in this Agreement and any other consideration
hereunder (other than payment of Base Salary through February 28, 2017 and
reimbursement of expenses), are conditional upon your execution of this
Agreement and will not be paid until after the seven (7) day revocation period
has expired. You further agree and understand that if you revoke, attempt to
revoke or otherwise breach this Agreement, you must return to the Company the
full amount of any amounts (other than payments of Base Salary through
February 28, 2017 and reimbursement of expenses) received or provided to you as
set forth above or in the Employment Agreement, without offset for any reason at
the time of revocation or breach.

 

3



--------------------------------------------------------------------------------

9. Survival of Certain Employment Agreement Provisions. We would also like to
take this opportunity to remind you that, notwithstanding the termination of
your employment with the Company, certain of your obligations under the
Employment Agreement and other agreements that you may have signed during your
employment with the Company continue. These obligations include, but may not be
limited to, obligations relating to Confidential Information and Trade Secrets,
as well as non-competition and non-solicitation, as set forth in Article IV of
the Employment Agreement.

10. Reports to Government Entities. Nothing in this Agreement, including the
Non-Disparagement clause and the Release and Waiver that is Annex B hereto, or
in the Employment Agreement or any other agreement between you and the Company,
restricts or prohibits you from initiating communications directly with,
responding to any inquiries from, providing testimony before, providing
confidential information to, reporting possible violations of law or regulation
to, or from filing a claim or assisting with an investigation directly with a
self-regulatory authority or a government agency or entity, including the U.S.
Equal Employment Opportunity Commission (“EEOC”), the Department of Labor
(“DOL”), the National Labor Relations Board (“NLRB”), the Department of Justice
(“DOJ”), the Securities and Exchange Commission (“SEC”), the Congress, and any
agency Inspector General (collectively, the “Regulators”), or from making other
disclosures that are protected under the whistleblower provisions of state or
federal law or regulation. However, you are waiving your right to receive any
individual monetary relief resulting from such claims, regardless of whether you
or another party has filed them, and in the event you obtain such monetary
relief the Company will be entitled to an offset for the payments made pursuant
to this Agreement, except where such limitations are prohibited as a matter of
law (e.g. under the Sarbanes-Oxley Act of 2002, 18 U.S.C.A. §§ 1514A). You do
not need the prior authorization of the Company to engage in such communications
with the Regulators, respond to such inquiries from the Regulators, provide
confidential information or documents to the Regulators, or make any such
reports or disclosures to the Regulators. You are not required to notify the
Company that you have engaged in such communications with the Regulators.

11. No Other Amounts Due. You acknowledge that the Company has paid you all
wages, salaries, bonuses, benefits and other amounts earned and accrued, less
applicable deductions, and that the Company has no obligation to pay any
additional amounts other than the payments described in paragraphs 2(a),(b),
(d), (e), (f), (g) and (h) and Section 3 of this Agreement.

12. Medicare Disclaimer. You represent that you are not a Medicare beneficiary
as of the time you enter into this Agreement. To the extent that you are a
Medicare beneficiary, you agree to contact a Company Human Resources
representative for further instructions.

 

4



--------------------------------------------------------------------------------

13. Tax Compliance.

(a) You acknowledge that the Company may withhold from any amounts payable
hereunder any amounts required to be withheld under federal, state or local law
and any other deductions authorized by you. You and the Company agree that each
will execute any and all amendments to this Agreement as they mutually agree in
good faith may be necessary to ensure compliance with the provisions of Section
409A of the Code (together with any implementing regulations, “Section 409A”)
while preserving insofar as possible the economic intent of the respective
provisions, so that you will not be subject to any tax (including interest and
penalties) under Section 409A.

(b) For purposes of Section 409A, the right to a series of installment payments
under this Agreement shall be treated as a right to a series of separate
payments.

(c) With respect to any reimbursement of your expenses, or any provision of
in-kind benefits to you, as specified under this Agreement, such reimbursement
of expenses or provision of in-kind benefits shall be subject to the following
conditions: (1) the expenses eligible for reimbursement or the amount of in-kind
benefits provided in one taxable year shall not affect the expenses eligible for
reimbursement or the amount of in-kind benefits provided in any other taxable
year, except for any medical reimbursement arrangement providing for the
reimbursement of expenses referred to in Section 105(b) of the Code; (2) the
reimbursement of an eligible expense shall be made no later than the end of the
year after the year in which such expense was incurred; and (3) the right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit.

(d) Notwithstanding anything to the contrary in this Agreement, if you are a
“specified employee” as determined pursuant to Section 409A as of the date of
your “separation from service” as defined in Treasury Regulation Section
1.409A-1(h) (or any successor regulation) and if any payments or entitlements
provided for in this Agreement constitute a “deferral of compensation” within
the meaning of Section 409A and cannot be paid or provided in the manner
provided herein without subjecting you to additional tax, interest or penalties
under Section 409A, then any such payment or entitlement which is payable during
the first six (6) months following your “separation from service” shall be paid
or provided to you in a cash lump-sum on the first business day of the seventh
(7th) calendar month immediately following the month in which your “separation
from service” occurs or, if earlier, upon your death. In addition, any payments
or benefits due hereunder upon a termination of your employment which are a
“deferral of compensation” within the meaning of Section 409A shall only be
payable or provided to you (or your estate) upon a “separation from service” as
defined in Section 409A. Finally, for the purposes of this Agreement, amounts
payable under this Agreement shall be deemed not to be a “deferral of
compensation” subject to Section 409A to the extent provided in the exceptions
in Treasury Regulation Sections 1.409A-1(b)(4) (“short-term deferrals”) and
(b)(9) (“separation pay plans,” including the exception under subparagraph
(iii)) and other applicable provisions of Treasury Regulation Section 1.409A-1 –
A-6.

(e) Whenever a payment under this Agreement specifies a payment period with
reference to a number of days (for example, “payment shall be made within thirty
(30) days following the date of termination”), the actual date of payment within
the specified period shall be within the sole discretion of the Company. In no
event may you, directly or indirectly, designate the calendar year of any
payment to be made under this Agreement, to the extent such payment is subject
to Section 409A. To the extent that you are provided any consideration or
revocation period operating as a precondition to your entitlement to a payment
that extends, or by its terms could extend, beyond the current tax year, payment
will be made in the later tax year to the extent required in order to comply
with the provisions of Section 409A.

 

5



--------------------------------------------------------------------------------

Please sign where indicated below to confirm your agreement with the foregoing.

 

Best regards,

TEMPUR SEALY INTERNATIONAL, INC.

By:

     

/s/ Carmen Dabiero

Name:

     

Carmen Dabiero

Title:

     

Senior Vice President – Human Resources

Agreement Confirmed:

 

/s/ Jay Spenchian

Jay Spenchian February 17, 2017

 

6



--------------------------------------------------------------------------------

Annex A

Summary of Equity Awards

 

Outstanding Equity Award Summary - Jay Spenchian

Date of Termination: 02/28/2017

 

Termination: By the Company Not for Cause

 

Item

  

Grant Type

 

Effect of Termination

2014 Sign-on Grant    RSU Award: 10,530   12/01/2014 RSU - EXEC: 10,530 RSUs
RSUs will vest immediately as per the equity award agreement. 2015 Long-Term
Incentive Grants    Vested Stock Options: 5,486   02/27/2015 Non-Qualified 57.51
Exec 2013: 5,486 Outstanding Stock Options
Options have a new expiration date of 02/27/2020, and are exercisable through
this date.   

 

Unvested Stock Options: 10,972

 

 

02/27/2015 Non-Qualified 57.51 Exec 2013: 10,972 Unvested Stock Options
Options will continue to vest according to original vesting schedule, and upon
vesting will become exercisable through 02/27/2020.
Options vest as follows:
02/27/17: 5,486
02/27/18: 5,486

  

 

PRSU Award: 11,359

 

 

02/27/2015 PRSU Exec: 11,359 PRSUs
PRSUs remain outstanding, based on the extent to which the Performance Metrics
for the Designated Period are achieved. Shares, if earned, will be issued during
the first quarter of 2018.

 

2015 Special Aspirational Grant

  

 

PRSU Award: 80,000

 

 

10/26/2015 PRSU-Project 650: 80,000 PRSUs
PRSUs will be forfeited as of 02/28/2017 per grant agreement.

 

2016 Long-Term Incentive Grants

  

 

RSU Award: 18,262

 

 

02/11/2016 RSU Exec: 18,262 RSUs
RSUs will vest according to original vesting schedule
RSUs vest as follows:
2/11/17: 4,566 (after 2016 positive profits metric has been deemed met)
2/11/18: 4,566
2/11/19: 4,565
2/11/20: 4,565

 

2016 Matching PRSU Grant

  

 

PRSU Award: 8,800

 

 

05/20/2016 PRSU-Matching: 8,800 PRSUs
PRSUs will be forfeited as of 02/28/2017 per grant agreement.

 

2016 Matching PRSU Grant

  

 

PRSU Award: 7,000

 

 

06/17/2016 PRSU-Matching: 7,000 PRSUs
PRSUs will be forfeited as of 02/28/2017 per grant agreement.



--------------------------------------------------------------------------------

2017 Long-Term Incentive Grants    Unvested Stock Options: 47,284   01/05/2017
Special Non-Qualified 69.50 Section 16 Officers: 47,284 Unvested Stock Options
Options will be forfeited as of 02/28/2017 per grant agreement.   

 

RSU Award: 14,029

 

 

01/05/2017 RSU Section 16 Officers: 14,029 RSUs
RSUs are pro-rated down based on full calendar months elapsed from the grant
date to separation of employment. Pro-rated RSUs will vest according to original
vesting schedule subject to satisfaction of the 2017 positive profits metric.
RSUs are pro-rated as follows:
As of 02/28/2017: 1,169 (1 full month pro-ration)
01/05/2018: 293 (after 2017 positive profits metric has been deemed met)
01/05/2019: 292
01/05/2020: 292
01/05/2021: 292

Note: Release of Claims Required. If there’s any discrepancy between this
summary and the equity award agreements, the equity award agreements will
govern.

 

8



--------------------------------------------------------------------------------

Annex B to

Separation Agreement

Form of General Release

RELEASE AND WAIVER

This Release and Waiver (the “Release”) is made and entered into by and between
Jay Spenchian (the “Employee”) and Tempur Sealy International, Inc. (the
“Company” or the “Employer”) effective as of February 15, 2017. As a condition
precedent to receiving certain of the payments and benefits set forth in the
Employment and Non-Competition Agreement by and between the Employee and the
Company, dated as of December 1, 2014 (the “Employment Agreement”), as
supplemented by the letter agreement dated as of February 15, 2017 between the
Employee and the Company (the “Separation Agreement”), the Employee, for good
and valuable consideration and intending to be legally bound, hereby agrees as
follows:

1. Acknowledgement of Scope. The Employee agrees that, by entering into this
Release, the Employee is binding the Employee’s heirs, executors,
administrators, insureds and assigns, as well as any and all others acting
through or on the Employee’s behalf. The Employee also agrees that the
Employee’s release of the Company, set out below, includes a release of the
Company’s present and former parent(s), wholly owned or partially owned
subsidiaries and affiliates as well as all of their agents, directors,
stockholders, officers, employees, representatives, attorneys, divisions and all
of their predecessors, successors, heirs, executors, administrators and assigns,
in each case in its capacity as listed above (collectively, the “Releasees”).

2. Full General Release of All Claims. The Employee agrees to, and hereby does,
release the Releasees from any and all legal and equitable claims, of any nature
whatsoever, against any of the Releasees, arising out of events occurring
before, on or as of the date of execution of this Release as set forth on the
Employee’s signature line hereto.

3. Specific Release of All Other Employment Law Claims. The Employee agrees
that, except as provided in Section 6 of this Release, claims being released
under Section 2 include, but are not limited to, any and all claims against
Releasees arising under any federal, state or local statutes, ordinances,
resolutions, regulations or constitutional provisions and/or common law(s), from
any and all actions, causes of action, lawsuits, debts, charges, complaints,
liabilities, obligations, promises, agreements, controversies, damages and
expenses of any and every nature whatsoever, both legal and equitable, whether
known or unknown, which the Employee had, has ever had, now has or may have
against them, including, but not limited to, (a) any and all claims which were,
or could have been asserted in any lawsuit, (b) any and all claims arising out
of the Employee’s employment by the Company and separation from said employment,
(c) any and all claims of discrimination or retaliation arising under local,
state or federal law including, but not limited to, Title VII of the Civil
Rights Act of 1964, 42 U.S.C. §§ 2000e et seq.; 42 U.S.C. §§ 1981, 1981A, 1983
and 1985; the Americans With Disabilities Act, 42 U.S.C. §§ 12101 et seq.; the
Federal Rehabilitation Act of 1973; the Family and Medical Leave Act of 1993, 29
U.S.C. §§ 2601 et seq.; Employee Retirement Income Security Act of 1974
(“ERISA”), 29 U.S.C. §§ 301 et seq.; Executive Order 11246, each, as amended,
and all other such similar statutes, city or county ordinances or resolutions
and anti-discrimination laws of the Commonwealth of Kentucky including, but not
limited to the Kentucky Civil Rights Act, Kentucky Equal Opportunities Act,



--------------------------------------------------------------------------------

Kentucky Wage Discrimination Because of Sex Law, Kentucky Military Leave and
Re-Employment Rights statute, Kentucky Equal Pay Act, Kentucky Workers’
Compensation Retaliation Law, Kentucky Leave of Absence to Adopt a Child Law,
Kentucky Wage and Hours Act, Kentucky Minimum Wage Law, Kentucky Occupational
Safety and Health laws, and Kentucky Penalty No Bar to Civil Recovery law;
(d) any and all tort claims including, but not limited to, claims of wrongful
termination, constructive discharge, defamation, invasion of privacy,
interference with contract, interference with prospective economic advantage and
intentional or negligent infliction of emotional distress and outrage, (e) any
and all contract claims whether express or implied, (f) any and all claims for
unpaid wages, benefits or entitlements asserted under the Fair Labor Standards
Act, 29 U.S.C. §§ 201 et seq. or under Kentucky wage and hour laws, (g) any and
all claims for unpaid benefits or entitlements asserted under any Company plan,
policy, benefits offering or program except as otherwise required by law,
(h) any and all claims under Kentucky workers’ compensation laws, (i) any and
all claims for attorneys’ fees, interest, costs, injunctive relief or
reinstatement to which the Employee is, claims to be or may be, entitled, and
(j) any and all claims of age discrimination under the Age Discrimination in
Employment Act, 29 U.S.C. §§ 621 et seq., as amended, or under local or state
civil rights laws.

4. Release of ADEA Claims. By execution of this Release, the Employee expressly
waives any and all rights or claims arising under the Age Discrimination in
Employment Act of 1967 (“ADEA”), 29 U.S.C. § 621 et seq., and further expressly
acknowledges and understands the following: (a) that the waiver set forth in
this paragraph, including all subparagraphs, is between the Employee as an
individual and the Company and the Releasees, and is written in a manner that is
fully understood by the Employee; (b) that the waiver set forth in this
paragraph, including all subparagraphs, refers to rights or claims arising under
the ADEA; (c) that by the Employee’s execution of this Release, the Employee
does not waive any rights or claims under the ADEA that may arise after the date
this Release is executed; and (d) that the waiver of rights or claims arising
under the ADEA contained in this Release is in exchange for the consideration
set forth herein and is above and beyond that to which the Employee is entitled.

5. Assignment of All Claims. Except as reserved in Section 6 below, the Employee
hereby assigns to the Company, without restriction, any and all suits, actions,
charges or claims, of any nature whatsoever, known or unknown, accrued or not
accrued, against any of the Releasees. The Employee, for and on behalf of the
Employee and the Employee’s beneficiaries, executors, administrators,
successors, assigns, and anyone claiming through or under any of the foregoing,
agrees that they will not file or otherwise submit any charge, claim, complaint,
arbitration request, or action to any agency, court, organization, or judicial
forum, including but not limited to all federal, state, and local forums,
against the Releasees. Nor will the Employee permit any person, group of
persons, or organization to take such action on the Employee’s behalf against
the Releasees arising out of any actions or non-actions on the part of the
Releasees arising before execution of this Release. The Employee further agrees
that in the event that any person or entity should bring such a charge, claim,
complaint, or action on the Employee’s behalf, the Employee hereby waives and
forfeits any right to recovery under said claim and will exercise every good
faith effort to have such claim dismissed. The provisions of this paragraph or
any other paragraph in this Release shall not be construed to prevent the
Employee from filing a charge with the Equal Employment Opportunity Commission
or similar agency, only to the extent the Employee is permitted to do so by law,
notwithstanding the provisions of this Release to the contrary. The Employee
understands that the provisions of this Section mean that, except as may
otherwise be provided by law, the Employee cannot bring a lawsuit in any forum
(whether it be foreign, federal, state, or local) against the Releasees for any
reason.

 

2



--------------------------------------------------------------------------------

6. Only Exceptions to Release and Assignment. Notwithstanding any other
provisions of this Release, nothing in this Release shall be construed to be a
release or assignment of any claim by the Employee for the following: (a) claims
against the Company for failure to perform its obligations under this Release;
(b) claims against the Company for failure to perform its obligations under the
Separation Agreement or any of the surviving equity award agreements referred to
in Annex A of the Separation Agreement; and (c) for retirement benefits under
any pension, retirement or retirement savings plan qualified under Section
401(a) of the Internal Revenue Code of 1986, as amended, in which the Employee
is a participant by virtue of the Employee’s employment with the Company, to
benefit claims under any employee welfare benefit plan, including disability or
life insurance, based on events occurring after the Employee’s execution of this
Release, or to any rights the Employee may have to continued health insurance
coverage under the Consolidated Omnibus Budget Reconciliation Act of 1986. To
obtain disbursements pursuant to any plan identified in this Section, the
Employee shall provide the Company with any necessary notices and elections
required by the plan documents, ERISA, and any other applicable laws.

7. Representations Concerning Certain Claims. The Employee acknowledges that as
of the date this Release is executed, the Employee: (a) has not suffered a
work-related injury that has not been properly disclosed to the Company; and
(b) has been paid in full all wages due and owing for any and all work performed
for the Company, and that the Employee is not aware of any facts or
circumstances constituting a violation by the Company of the Fair Labor
Standards Act, the Kentucky wage act or wage orders, or similar state laws.

8. Return of Property. The Employee agrees to return all Company property prior
to the close of business on February 28, 2017.

9. Notice. The Employee agrees the Employee will promptly provide the Company a
new address for any notices to be delivered pursuant to Section 6.1(b) of the
Employment Agreement.

10. Miscellaneous. This Release, together with the Employment Agreement, the
Separation Agreement and the surviving equity award agreements referred to in
Annex A of the Separation Agreement, constitute the entire understanding and the
full and complete agreement of the parties and supersedes and replaces any prior
understandings and agreements among the parties with respect to the subject
matter hereof. The provisions of Article V (“Agreement to Submit All Existing
and Future Disputes to Binding Arbitration”), Section 6.3 (“Miscellaneous”),
Section 6.4 (“Assignability”), Section 6.5 (“Severability”), Section 6.6
(“Waiver of Breach”), Section 6.7 (“Governing Law; Jurisdiction; Construction”)
and Section 6.9 (“Tax Compliance”), of the Employment Agreement will apply to
this Release.

11. No Wrongdoing by the Employee or the Company. It is understood and agreed by
the parties to this Release that nothing in this Release or the related
Separation Agreement constitutes an admission of any liability, violation of law
or wrongdoing of any kind or nature whatsoever on the part of either the
Company, the Releasees or the Employee.

 

3



--------------------------------------------------------------------------------

12. Consideration. The Employee acknowledges that the Employee has been advised
to consult with an attorney of the Employee’s choice prior to signing this
Release; and that the Employee has been given at least twenty-one (21) days to
review and consider the contents of this Release, but that the Employee may
choose to execute the Release sooner. The Employee further acknowledges that
this Release is being signed by the Employee knowingly and voluntarily without
coercion or duress and that it is revocable for a seven (7) day period after
execution, after which it will become automatically effective and enforceable
without any further act by the Employee unless specifically revoked by the
Employee during such seven (7) day period. The Employee understands that the
payment of amounts outlined in this Release and the Separation Agreement (other
than payment of base salary through February 28, 2017 and reimbursement of
expenses), and any other consideration hereunder, are conditional upon the
Employee’s execution of this Release and will not be paid until after the seven
(7) day revocation period has expired. The Employee further agrees and
understands that if the Employee revokes, attempt to revoke or otherwise
breaches this Release, the Employee must return to the Company the full amount
of any payments received or provided to the Employee as set forth above or in
the Separation Agreement (other than payment of base salary through February 28,
2017 and reimbursement of expenses), without offset for any reason at the time
of revocation or breach.

13. The Employee’s Representations and Warranties. The Employee represents and
warrants that the Employee has done nothing prior to signing this Release that
would violate or that is contrary to any of the covenants set forth herein or in
the Separation Agreement or Employment Agreement. The Employee acknowledges that
the Company is entering into this Release and the Separation Agreement in
reliance upon the Employee’s warranties and representations herein and in the
Separation Agreement and the Employment Agreement.

[Signature Page to Follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Release as of the date and
year first set forth above.

 

/s/ Jay Spenchian

Jay Spenchian

ACCEPTED:

 

TEMPUR SEALY INTERNATIONAL, INC.

/s/ Carmen Dabiero

By:       Carmen Dabiero

Title:    Senior Vice President – Human Resources

 

5